Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it includes the language “In some examples…”. The abstract should describe the invention, and not include exemplary language.  Correction is required. See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circuits of Claims 3, 14, 16,  (in the same circuit as Claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zur et al (USPN 6646561).
Independent Claim 1, Zur teaches a battery cell monitoring (abstract describes function of Figs. 1 & 2 as used for monitoring a battery, which inherently will include at least one battery cell, thus it will monitor the battery cell) circuit (Figs. 1 & 2), comprising: an input pin (24 in Fig. 1, 23 & 30/32 of Fig. 2); a reset command detection circuit comprising: an integrator circuit coupled to the input pin (16); a counter circuit coupled to an output terminal of the integrator circuit (18; applicant has omitted the function of the counting circuit, where abstract, Col 16 L45 to Col 17 L27 describes this circuit counting to 1 when something meets its criteria, and then sending the 1 signal as output, otherwise it does not count, and remains at 0, as one having ordinary skill in the art understands); and a one-shot circuit coupled to an output terminal of the counter circuit (72); a logic gate coupled to an output terminal of the one-shot circuit (80, which takes the output of 72 via node 82 and wire 92; one having ordinary skill in the art would understand that a logic circuit would include a logic gate as they are quick, use little energy [i.e. efficient], are building blocks of logic, and are cheap [official notice taken]); and a reset circuit coupled to the logic gate (as seen by Figs. 1 & 2, output of logic gate circuit 80 goes to reset pin of 74/75, which is reset by the signal, as succinctly described by the abstract).
Dependent Claim 5, Zur teaches the output terminal of the one-shot circuit couples to a reset input terminal of the counter circuit and to a reset input terminal of the integrator circuit (one having ordinary skill in the art understands that these circuits are electrically coupled, thus it .
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zur in view of Kuroda et al (USPGPN 20110075712)
Dependent Claim 2, Zur is silent to a second input pin; and a second reset command detection circuit comprising: a second integrator circuit coupled to the second input pin; a second counter circuit coupled to an output terminal of the second integrator circuit; and a second one-shot circuit coupled to an output terminal of the second counter circuit, wherein an output terminal of the second one-shot circuit couples to the logic gate.
Kuroda teaches a plurality of cell monitoring circuits (13a-13c represent identical circuits with bidirectional communication like that of the instant application’s invention between the cell monitoring circuit above and below the immediate circuit, see Figs. 1-8, where circuits 25/26 would correspond to the instant application’s first and second reset command detection circuits; one having ordinary skill in the art understands that by [a] having multiple monitoring circuits for a battery string of cells instead of a single one serves to improve the responsiveness and thus safety of the system and longevity of the battery pack and [b] having bidirectional communication between the circuits, and detection/responsiveness to that communication serves to improve the adaptability of the system, especially if they are in series as is shown in Figs. 1-8, where a cell in series which becomes damaged will impair the ability of the other cells to appropriately charge/discharge down the line, thus this communication can serve to also improve the safety/longevity of the system).
It would have been obvious to a person having ordinary skill in the art to modify Zur with Kuroda to provide improved adaptability, longevity, responsiveness, and safety.
Claim 4, Zur is silent to a second input pin; and a second counter circuit coupled to the second input pin; and a second one-shot circuit coupled to an output terminal of the second counter circuit, wherein an output terminal of the second one-shot circuit couples to the logic gate.
Kuroda teaches a plurality of cell monitoring circuits (13a-13c represent identical circuits with bidirectional communication like that of the instant application’s invention between the cell monitoring circuit above and below the immediate circuit, see Figs. 1-8, where circuits 25/26 would correspond to the instant application’s first and second reset command detection circuits; one having ordinary skill in the art understands that by [a] having multiple monitoring circuits for a battery string of cells instead of a single one serves to improve the responsiveness and thus safety of the system and longevity of the battery pack and [b] having bidirectional communication between the circuits, and detection/responsiveness to that communication serves to improve the adaptability of the system, especially if they are in series as is shown in Figs. 1-8, where a cell in series which becomes damaged will impair the ability of the other cells to appropriately charge/discharge down the line, thus this communication can serve to also improve the safety/longevity of the system).
It would have been obvious to a person having ordinary skill in the art to modify Zur with Kuroda to provide improved adaptability, longevity, responsiveness, and safety.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3, the prior art discloses the logic gate is a first logic gate, and a second logic gate; the prior art fails to disclose the further inclusion of the combination of the battery cell monitoring circuit further comprising: a voltage regulator coupled to the reset command detection circuit and the first logic gate; and a comparator circuit coupled to the voltage regulator, an output terminal of the comparator circuit coupled to a first input terminal of a second logic gate of the reset circuit, wherein a second input terminal of the second logic gate couples to an output terminal of the first logic gate.
Claims 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 6, the prior art discloses a battery management system, comprising: a battery cell; and a battery cell monitoring circuit coupled to the battery cell, the battery cell monitoring circuit to monitor a status of the battery cell and comprising: an integrator circuit configured to generate an integrated signal based on a first signal; a counter circuit coupled to the integrator circuit; a one-shot circuit coupled to the counter circuit, the one-shot circuit configured to generate a second signal based on an indication that the first signal is a reset command; and a reset circuit coupled to the one-shot circuit; the prior art fails to disclose the further inclusion of the combination of the counter circuit to indicate whether the first signal is a reset command based on a number of pulses of the integrated signal, the reset circuit configured to cycle a voltage regulator of the battery cell monitoring circuit in response to the second signal.
Regarding Independent Claim 13, the prior art discloses a battery cell monitoring circuit, comprising: a first reset command detection circuit adapted to couple to another battery cell monitoring circuit, the first reset command detection circuit comprising a first integrator prior art fails to disclose the further inclusion of the combination of a logic gate configured to receive a first signal from the first reset command detection circuit and a second signal from the second reset command detection circuit; and a reset circuit coupled to an output terminal of the logic gate, the reset circuit adapted to couple to a voltage regulator of the battery cell monitoring circuit (examiner notes that applicant specified external cells and their respective battery monitoring circuits as opposed to omitting these features in Claims 2 & 4).
Regarding Independent Claim 17, the prior art discloses a method, comprising: generating, by an integrator circuit, an integrated signal based on a command signal; determining, by a counter circuit, whether the command signal is a reset command based on the integrated signal; and in response to determining that the command signal is the reset command: generating, by the counter circuit, an indication that the command signal is the reset command; generating, by a one-shot circuit, a signal based on the indication; and cycling, by a reset circuit, based on the signal; the prior art fails to disclose the further inclusion of the combination of determining, by a counter circuit, whether the command signal is a reset command based on a number of pulses of the integrated signal; cycling, by a reset circuit, a voltage regulator of a battery cell monitoring circuit based on the signal.
Dependent Claims 7-12, 14-16, and 18-20 are allowed for their dependence upon allowed independent Claims 6, 13, and 17. Any comments considered necessary by applicant must be 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Figs. of US Documents A-G on page 1 of the IDS which have at least 2/3 of (integrator circuit, counter circuit, and one-shot circuit) with respect to reset circuits.
See further Figs of the below documents with regards to a plurality of bidirectionally communicating cell monitoring circuits:
US-20060012337-A1 
US-20070145951-A1 
US-20110075712-A1 
US-20110289248-A1
US-20130059182-A1 
US-20160172721-A1 
US-20190006723-A1
US-7248020-B2 
US-7486050-B2 
US-8462005-B2 
US-9231280-B2 
US-9728821-B2 
US-10741888-B2

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859